Wells, J.
The land for which this suit is brought, and a similar parcel belonging to Nahum Packard, were assessed together, by one joint valuation, to Nahum Packard. Packard informed the assessors that he did not own the lots numbered 64 and 66, and thereupon, by an informal apportionment, he was allowed to pay so much of the joint tax as was supposed properly to belong to his two lots. The balance of the tax, without any reassessment or change in the assessor’s lists, the collector was directed to enforce against the other two lots. The first question is, whether the tax so assessed constituted a lien upon these lots which will support the title set up under the collector’s deed. Gen. Sts. c. 12, § 22.
If the lots had all been the property of Packard at the time the tax was laid, the mere fact that he had divided the land into small lots for purposes of sale would not require the assessors to make a separate valuation of each lot. But where lands are separated, either by the use ■ or purpose to which they are devoted, or by the mode of their occupation, or are disconnected *32in location, a tax laid generally, upon an entire valuation, cannot be made a lien upon each separate parcel, even when they are all owned or occupied by the same person. Hayden v. Foster, 13 Pick. 492. A fortiori, it would seem that lands in the ownership of different persons could not be included in one joint assessment. The St. of 1861, c. 167, requires assessors to describe by name ">r otherwise “ each and every lot of land owned by each person,” and to give the number of acres or feet in each lot of land, and the value of the same. In the present case the two parcels, Nos.-1 and 2, owned by Packard, and Nos. 64 and 66, owned by the heirs of Jennings, having been included in one joint valuation and assessment, no lien attached to either parcel for the whole or any part of the joint tax.
By a new valuation and reassessment under the Gen. Sts. c. 11, § 53, the land of these plaintiffs might have been affected by a lien for the amount of tax legally and specifically assessed upon them. Gen. Sts. c. 12, § 23. For this purpose, a distinct and separate judgment of the assessors was necessary, fixing the value of the land belonging to each owner, and the amount of tax to be assessed separately to each. Such reassessment, to be effective, should be formally made and entered upon the assessors’ lists, and thus recommitted to the collector. No such proceeding was had in this case; but by an informal computation Packard’s share of the joint tax was ascertained, and was paid by him, and the collector was then directed to enforce the unpaid balance of the joint tax against the land of these plaintiffs. This gave him no proper warrant or authority for the sale of the land of the Jennings estate. No title can be derived, under a sale of land for taxes, otherwise than through the lien given by statute. As the tenant’s title must fail upon this ground, it is unnecessary to consider the question of the sufficiency of the collector’s notice of sale.
But the guardian of the minor heirs of Jennings is not entitled to recover their land, as guardian. The suit should have been brought in the name of the heirs themselves, who may sue by next friend. Upon proper amendment of the writ in the superior court, judgment may be entered for possession in favor of the heirs.